Order of the Supreme Court, Bronx County (Callahan, J.), entered September 8,1982, which, inter alia, granted plaintiff’s *730motion to direct defendants Holtzman and Schmerler to appear for oral examination in New York at the present time to the extent only of allowing plaintiff to conduct such depositions at this time by written questions, or alternatively, by means of oral examination in New York at least 20 days prior to the trial of the action, unanimously modified, on the law, on the facts and in the exercise of discretion, to provide, as an additional alternative, the right to conduct oral examinations at the present residences of the defendants, to wit, California and Israel, and otherwise affirmed, without costs. In this medical malpractice action, the infant plaintiff seeks to depose two physician defendants, one now resident in California and the other in Israel. In the circumstances herein indicated, Special Term did not abuse its discretion (CPLR 3103). However, in view of plaintiff’s offer to travel to California and Israel in order to conduct the depositions, we think it appropriate to afford plaintiff that additional option. Concur — Kupferman, J. P., Sandler, Sullivan, Bloom and Alexander, JJ.